Citation Nr: 0033078	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-18 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to a special monthly death pension for the 
surviving spouse of the veteran on account of the need for 
aid and attendance of another person or on account of being 
permanently housebound.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The veteran had active service from March 1943 to October 
1945.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
St. Petersburg, Florida, Regional Office (RO), which denied a 
claim filed by appellant, the veteran's widow, for service 
connection for the cause of the veteran's death.  She 
subsequently appealed a February 2000 rating decision, which 
denied special monthly death pension for the surviving spouse 
of the veteran on account of the need for aid and attendance 
of another person or on account of being permanently 
housebound.  


REMAND

Upon review of the evidentiary record, the Board finds that 
it is necessary to remand this case to schedule the appellant 
for a personal hearing at the RO before a veterans law judge.  

In a September 1999 Substantive Appeal (VA Form 9), appellant 
checked off a box indicating that she wanted a "BVA hearing 
at a local VA office before a member, or members, of the 
BVA" (i.e., a "Travel Board hearing"), with respect to the 
dependency and indemnity compensation issue on appeal.  An 
August 2000 VA Form 9 indicated that she did not want a 
hearing on another issue (special monthly death pension 
appellate issue).  In a March 2000 written response to the 
RO's hearing clarification letter, she again requested a 
"Travel Board hearing."  

However, in a September 2000 Report of Contact, it was 
indicated that the appellant was telephoned by a Veterans 
Service representative regarding whether she wanted a 
"Travel Board hearing"; and that appellant stated she did 
not want such hearing "at this time."  

The case was certified to the Board in September 2000.  
However, because the September 2000 Report of Contact 
appeared to be somewhat ambiguous, since appellant's response 
did not specify to which issue or issues she was declining a 
hearing, in October 2000, the Board's administrative staff 
sent her a letter asking her to clarify her desire for a 
hearing.  Later that month, the appellant returned the 
hearing clarification letter to the Board, requesting therein 
that a hearing be held before a veterans law judge (a Board 
member) at the RO.  Since "Travel Board hearings" are 
scheduled by the RO (See 38 C.F.R. § 20.704(a) (2000)), the 
Board is herein remanding the case for that purpose, in order 
to satisfy procedural due process concerns.  

Accordingly, the case is REMANDED for the following:

The RO should make the necessary 
arrangements to schedule the appellant to 
appear at a hearing at the RO before a 
Veterans Law Judge.  The RO should 
provide the appellant and her 
representative adequate notice thereof.  
If she desires to withdraw the hearing 
request prior to the hearing, she may do 
so in writing pursuant to applicable 
provisions.  All correspondence 
pertaining to this matter should be 
associated with the claims folder.


Following the hearing, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 



